UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
UNITED STATES OF AMERICA            :
                                    :
      -against-                     :       No. 86 Cr. 1124 (JFK)
                                    :
ENRIQUE RIVERA [Eulogio Portes],    :                ORDER
                                    :
                    Defendant.      :
------------------------------------X

JOHN F. KEENAN, United States District Judge:

     On September 16, 2019, Defendant Enrique Rivera a/k/a

Eulogio Portes (“Portes”) was arrested in the District of

Massachusetts on a bench warrant that the Court issued in May

1987 after Portes failed to appear at sentencing for his role in

a conspiracy to possess and distribute cocaine, in violation of

21 U.S.C. § 841.   On February 4, 2020, the Court sentenced

Portes to a term of imprisonment of one year and one day with

credit for the time he had already served after his September

2019 arrest.   To date, Portes has served approximately seven

months of that 12 month and one day sentence.

     At sentencing, the Court noted that Portes suffers from

multiple physical ailments, and it recommended that he serve the

remainder of his sentence at Fort Devens, Massachusetts.

(Judgment (Feb. 4, 2020), ECF No. 58.)   Portes, however, was not

transferred to the Federal Medical Center, Devens.    Instead, he

remains at the Metropolitan Detention Center, Brooklyn (“the

MDC”) where, as of April 14, 2020, four inmates and 13 staff



                                 1
have tested positive for the Coronavirus, COVID-19 (“COVID-19”).

See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited Apr. 14, 2020).

The MDC has placed Portes on its list of “high-risk” inmates who

are especially vulnerable to contracting the disease.

     On April 3, 2020 Portes (through his counsel) filed a

motion (“the Motion”) for a reduction in sentence to time served

or home confinement on the grounds that the public health

emergency caused by COVID-19 presents extraordinary and

compelling reasons to warrant his immediate compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).   (Mot. for

Reduction in Sentence or Home Confinement (Apr. 3, 2020), ECF

No. 66.)   The Government opposes the Motion on procedural and

substantive grounds.   (Letter from Thomas John Wright, Assistant

United States Attorney, to Hon. John F. Keenan (Apr. 9, 2020),

ECF No. 68.)   The Motion was heard during a telephonic

conference on April 13, 2020.

     The Court is dismayed to learn that Portes was not

transferred to Fort Devens as recommended.   Accordingly, before

ruling on the Motion, and cognizant of the fact that the Court

cannot dictate to the Bureau of Prisons (“the BOP”) how the

Executive Branch carries out a defendant’s sentence, see, e.g.,

United States v. Kanagbou, 726 F. App’x 21, 25 n.1 (2d Cir.

2018) (summary order), the Court urges the BOP to forthwith


                                 2
transfer Portes to Fort Devens where, according to the BOP’s

website, there are no confirmed cases of COVID-19. See COVID-19

Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited Apr. 14, 2020).

The Court also urges the BOP to expedite its consideration of

Portes’s petition for compassionate release, which his counsel

represent they submitted to the Warden of the MDC on or about

April 8, 2020.

     If the BOP elects not to immediately transfer Portes to

Fort Devens, the Court hereby ORDERS it to inform the Court of

where and how Portes will serve his remaining five months in the

BOP’s custody.   Such information must be provided to the Court

and the parties by no later than 12:00 p.m. on Wednesday, April

22, 2020.

     In the meantime, the Court recommends that Portes’s counsel

confer with the U.S. Probation Department for the Southern

District of New York to ensure that their proposed location for

a possible term of home confinement in Massachusetts is

acceptable.

     Finally, upon receipt of this Order, the Government is

directed to provide a copy to the BOP without delay.

SO ORDERED.

Dated:      New York, New York   _____________//s//_____________
            April 14, 2020                John F. Keenan
                                   United States District Judge


                                 3
